Citation Nr: 1709877	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13 25 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to disabilities of the left and right ankles.

2. Entitlement to service connection for a left knee disability, to include as secondary to disabilities of the left and right ankles.

3. Entitlement to service connection for intervertebral disc syndrome (IVDS) of the lumbar segment of the spine with degenerative arthritis, claimed as a lower back disability, to include as secondary to disabilities of the left and right ankles.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 1999, with additional service in the U.S. Army National Guard thereafter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2015, the Board denied the Veteran's appeal to reopen the claims for service connection for disabilities of the right and left ankle; denied his claims for service connection for disabilities of the right knee, left knee, and lower back; and remanded his claim for service connection for tinnitus.

In a December 2015 rating decision, service connection for tinnitus was established.

The Veteran appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims (Court). In October 2016, the parties to the appeal (the Veteran and The Secretary of VA), filed a Joint Motion (Motion) for Partial Remand of the Board's decision. The parties agreed that the Board's decision should be vacated and remanded insofar as it had denied service connection for disabilities of the right knee, left knee, and lower back. Specifically, the parties agreed that the Board erred by failing to address whether a VA examination was needed to make a decision on the claims for service connection for the right and left knee, and erred by failing to obtain a clarifying opinion from the VA examiner who conducted the November 2011 VA examination. The denial of the appeal to reopen the claims for service connection for disabilities of the right and left ankle were not challenged. The Court granted the Motion later that same month.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran claims entitlement to service connection for disabilities of both knees and his lower back, to include as secondary to disabilities of the left and right ankles.  Service connection has not been established for a bilateral ankle disorder.  Accordingly, the question becomes whether service connection may be granted, not on a secondary basis, but on a direct basis; i.e., does the Veteran now suffer from a disability of either knee or lower back, and can such a disability be etiologically linked to the his military service. 

Service treatment records (STR) show the following entries associated with the knees:  June and December 1996 outpatient treatment notes show the Veteran was seen for various complaints, including knee pain of one and one half weeks duration.  A March 1997 report shows the Veteran had made an earlier complaint of pain in the calcaneus.  A limited bone scan revealed posttraumatic stress changes in both knees, right cuboid and both calcanei, worse on the right.  

Other evidence related to the knees includes an August 2013 buddy statement which describes the Veteran's current bilateral knee symptoms which prevent him from walking long distances and cause difficulty when sitting or standing for extended lengths of time. VA treatment records reflect recurrent bilateral knee symptoms. See April 2007 VA treatment record; July 2007 VA examination; November 2011 VA examination; November 2012 VA treatment record.

The Veteran's service medical treatment records also show that he received treatment for low back pain in 1998. The entry shows the back pain was possibly due to "stressed muscles" and the Veteran was placed on light duty. Furthermore, the November 2011 VA examination reflects a diagnosis of lumbar intervertebral disc syndrome with degenerative arthritis changes.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a). VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of a disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

To date, the Veteran has not been afforded a VA examination to determine whether the recurrent symptoms related to the bilateral knees result in a diagnosis and are related to service. Given the in-service complaints of bilateral knee pain, the evidence of current bilateral knee symptoms, and the indication that the recurrent bilateral knee symptoms may be associated with his service, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his recurrent bilateral knee symptoms.  See McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Board also notes that a medical examination report must not only contain clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, an addendum medical opinion is needed for the low back disability. As noted in the Joint Remand, the November 2011 VA medical opinion is inadequate because the examiner concluded that the Veteran's current back condition was less likely as not related to an in-service muscle strain, reasoning that there was no evidence of further pathology in service or chronic treatment since the single in-service episode of back pain.  The examiner failed to provide the necessary foundation for such a conclusion, namely the medical rationale for concluding that the Veteran would have sought contemporaneous treatment.  The supporting rationale implicitly rejects any possible etiology based upon an absence of contemporaneous treatment. As the examiner failed to provide a clear conclusion supported by a reasoned rationale, a remand is necessary for an addendum opinion addressing the noted deficiencies.

In addition, given the time that will pass during the processing of this remand, updated VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  The record currently contains a VA radiology report of November 21, 2012, and VA recrods from the Oklahoma VAMC dated from January 8, 2007, to August 10, 2007.  

2. Afford the Veteran an appropriate VA examination of his knees. The electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. The examiner should clearly delineate all disabilities of each knee with specific diagnoses.

Based on a review of the claims file, and the Veteran's statements regarding the claimed disorders, with respect to each diagnosed disability of each knee, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is related to active service or any incident of service, to include the Veteran's complaints of bilateral knee pain in December 1996 and February/March 1997. Ask the Veteran to provide details about each complaint of pain in service and possible causes, and record same.  

A complete medical rationale should be provided for all opinions expressed.

3. Obtain an addendum opinion from the VA examiner who issued the November 2011 VA opinion as to the currently diagnosed back disorder    The Veteran's file must be made available to the examiner for review.  If the November 2011 VA examiner is not available, seek an opinion from another appropriate examiner. The Board leaves it to the discretion of the clinician asked to author the opinion as to whether the Veteran should be reexamined.

The examiner is requested to clarify her opinion that the Veteran's "current back condition is less likely as not related to one time low back muscle pain in service" by explaining her rationale "[n]o evidence of further pathology in service provided or chronic treatment since event." Specifically, the examiner is requested to provide the necessary foundation to support such a conclusion.

If unable to provide the requested opinion without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so. If the examiner is unavailable, another examiner should be asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the currently diagnosed back disability was incurred in or aggravated by service.  In doing so, the examiner must address the Veteran's service treatment records which show that he received treatment for low back pain in 1998 that was possibly due to "stressed muscles.  The examiner must also consider the Veteran's lay statements regarding the progression of his back disability.  The need for new examination is left to the discretion of the examiner.  

4. After completion of the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




